Exhibit 10.3

 

FORM OF RESTRICTED STOCK UNIT AWARD AND AGREEMENT

 

AGREEMENT entered into this       day of        , 20   by and between Bruker
Corporation, a Delaware corporation with a principal place of business in
Billerica, Massachusetts (the “Company”), and the undersigned 
                    (the “Participant”) employee, director, consultant or
advisor of the Company or one of its subsidiaries (the Company and its
subsidiaries herein together referred to as the “Company”).

 

WITNESSETH:

 

WHEREAS, the purpose of this Agreement is to evidence and effectuate a
Restricted Stock Unit award to the Participant pursuant and subject to the
Company’s 2016 Incentive Compensation Plan (the “2016 Plan”); and

 

WHEREAS, a condition to the grant of the Restricted Stock Units to the
Participant is that the Participant execute this Agreement;

 

NOW, THEREFORE, in consideration of the foregoing, the mutual covenants
contained herein, and for other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the parties hereby agree as
follows:

 

1.                                      Grant.  The Company hereby grants to
Participant                (     ) Restricted Stock Units (“Units”).  Each Unit
represents the right to receive one share of the Company’s common stock, par
value $.01 per share (each, a “Share”), subject to the terms and conditions set
forth in this Agreement and the 2016 Plan.  The Units shall be credited to a
bookkeeping account maintained for the Participant on the books and records of
the Company and until settled shall continue for all purposes to be part of the
general assets of the Company.

 

2.                                      Forfeiture of Units upon Termination of
Employment.  Units that do not become vested in accordance with the vesting
criteria set forth in Section 3 shall be forfeited to the Company.  Accordingly,
if the Participant’s employment with the Company terminates for any reason, then
all unvested Units shall be automatically forfeited as of the date of
termination, and any rights, including, without limitation, any dividend rights,
with respect to such forfeited Units will immediately cease.

 

3.                                      Vesting of Units.  So long as the
Participant (a) continues to remain as an employee or director of the Company or
(b) continues to provide significant services to the Company as a consultant or
advisor, the Units will be deemed to become “Vested Units” twenty-five percent
(25%) on each of the first four (4) anniversaries of the date of this Agreement.

 

The foregoing vesting schedule notwithstanding, if the employment, directorship
or other business relationship of the Participant with the Company, as
applicable, terminates by reason of the Participant’s permanent and total
disability (within the meaning of Section 22(e)(3) of the Internal Revenue Code)
or death, all Units or portions thereof not yet vested shall become immediately
vested.    Vesting of the Units upon a Change in Control shall be determined as
provided in Section 13 of the 2016 Plan.

 

4.                                      Timing of Payment of Units.  With
respect to each portion of the Units that vest, the Company will settle the
Vested Units, in the form provided in Section 5 below, within thirty (30) days
following the date of vesting.  Any amounts payable to Participant under this
Agreement are intended to constitute “short-term deferral” described in Treas.
Reg. Sec. 1.409A-1(b)(4) so that none of the

 

--------------------------------------------------------------------------------


 

payments provided hereunder be deemed a deferral of compensation that is subject
to the additional tax imposed under Section 409A of the Internal Revenue Code,
and any ambiguities herein shall be interpreted to satisfy the “short-term
deferral” exemption.

 

Notwithstanding the foregoing, neither the Company nor any of its subsidiaries
guarantees any tax consequences of Participant’s entitlement to or receipt of
payments or other benefits under this Agreement, and the Participant or his or
her beneficiaries, heirs or assignees will be solely responsible for payment of
any tax obligations incurred in connection with the payments provided under this
Agreement.

 

5.                                      Form of Payment of Units.   The Company
shall settle a Vested Unit by issuing and delivering to the Participant Shares
equal to the number of Units to be so settled.  Upon and following the
settlement of the Units, the Participant shall be the record owner of the Shares
issued in settlement of the Units and shall be entitled to all rights of a
stockholder of the Company with respect to voting such Shares and receipt of
dividends and distributions on such Shares.

 

6.                                      Death of Participant.  Any distribution
or delivery to be made to Participant under this Agreement will, if Participant
is then deceased, be made to the administrator or executor of Participant’s
estate.  Any such administrator or executor must furnish the Company with
(a) written notice of his or her status as transferee, and (b) evidence
satisfactory to the Company to establish the validity of the transfer and
compliance with any applicable laws pertaining to said transfer.

 

7.                                      Taxes and Withholding.  The Company’s
obligation to settle Units shall be subject to the Participant’s satisfaction of
all applicable Federal, state and local income, excise, employment and any other
tax withholding requirements.  The Participant may satisfy, totally or in part,
the Participant’s tax obligations pursuant to this Section by electing to have
Shares withheld from settlement of the award.

 

8.                                      Rights as Stockholder.   The Participant
will not have any of the rights or privileges of a stockholder of the Company in
respect of the Shares underlying the Units.  The Units are unfunded, and the
Participant shall have no greater rights in Units than that of an unsecured
creditor of the Company.

 

9.                                      Dividend Equivalents.  The Participant’s
bookkeeping account shall be credited with an amount equal to the amount of any
cash dividends payable with respect to number of Shares with respect to which
the Units are determined.   Dividend equivalents shall vest and be paid at the
same time as the Units with respect to which they are determined.

 

10.                               Restrictions on Transfers.  Participant shall
not sell, assign, transfer, pledge, hypothecate or otherwise dispose of, by
operation of law or otherwise (collectively “transfer”), any of the Units, or
any interest therein.

 

11.                               Specific Enforcement.  The Participant
expressly acknowledges that the Company may be irreparably damaged if this
Agreement is not specifically enforced.  Upon a breach or threatened breach of
the terms, covenants or conditions of this Agreement by Participant, the Company
shall, in addition to all other remedies, be entitled to apply for a temporary
or permanent injunction, or a decree for specific performance, in accordance
with the provisions hereof.

 

12.                               Data Privacy.

 

(a)                                 To facilitate the administration of the Plan
and this Agreement, it will be necessary for the Company (or its payroll
administrators) to collect, hold and process certain personal information and
other data about Participant and to transfer this data to certain third parties
such as

 

2

--------------------------------------------------------------------------------


 

brokers with whom Participant may elect to deposit any share capital under the
Plan.  This personal data may include, but is not limited to, Participant’s
name, home address and telephone number, date of birth, social security number
or other identification number, salary, nationality, job title, Shares held, and
details of all Units or any other entitlement to Shares awarded, canceled,
exercised, vested, unvested or outstanding in Participant’s favor.

 

(b)                                 Participant hereby consents to the Company
(or its payroll administrators) collecting, holding and processing Participant’s
personal data and transferring this data to the Company or any other third
parties insofar as is reasonably necessary to implement, administer and manage
the Plan.

 

(c)                                  Participant understands that the this data
may be transferred to any third parties assisting in the implementation,
administration and management of the Plan, that these recipients may be located
in the United States or elsewhere, and that the recipient’s country may have
different data privacy laws and protections than the United States.

 

(d)                                 Participant understands that Participant
may, at any time, view Participant’s personal data, require any necessary
corrections to it or withdraw the consents herein in writing by contacting the
Company, but acknowledges that without the use of such data it may not be
practicable for the Company to administer Participant’s involvement in the Plan
in a timely fashion or at all and this may be detrimental to Participant.

 

13.                               Recoupment.  Participant acknowledges that any
incentive-based compensation received by Participant from the Company hereunder
or otherwise (including any proceeds realized from any exercise of an option
and/or sale of the Shares underlying such option) shall be subject to recovery
by the Company in the circumstances and manner provided in any recoupment policy
that may be adopted or implemented by the Company and in effect from time to
time on or after the date hereof, and Participant shall effectuate any such
recovery at such time and in such manner as the Company may specify.  As used
herein the “recoupment policy” means and includes any policy of the type
contemplated by Section 10D of the Securities Exchange Act of 1934, as amended,
any rules or regulations of the Securities and Exchange Commission adopted
pursuant thereto, or any related rules or listing standards of any national
securities exchange or national securities association applicable to the
Company.

 

14.                               Notices.  Notices given hereunder shall be
deemed to have been duly given on the date of personal delivery or on the date
of postmark if mailed by certified or registered mail, return receipt requested,
to the party being notified at his, her or its address specified on the
signature page hereto or such other address as the addressee may subsequently
notify the other parties of in writing.

 

15.                               Entire Agreement and Amendments.  This
Agreement constitutes the entire agreement of the parties with respect to the
subject matter hereof and neither this Agreement nor any provision hereof may be
waived, modified, amended or terminated except by a written agreement signed by
the parties hereto.  No waiver of any breach or default hereunder shall be
considered valid unless in writing, and no such waiver shall be deemed a waiver
of any subsequent breach or default of the same or similar nature.

 

16.                               Governing Law; Successors and Assigns.  This
Agreement shall be governed by the internal laws of the State of Delaware
without giving effect to the conflicts of laws principles thereof and, except as
otherwise provided herein, shall be binding upon the heirs, personal
representatives, executors, administrators, successors and assigns of the
parties.

 

3

--------------------------------------------------------------------------------


 

17.                               Severability.  If any provision of this
Agreement shall be held to be illegal, invalid or unenforceable, such
illegality, invalidity or unenforceability shall attach only to such provision
and shall not in any manner affect or render illegal, invalid or unenforceable
any other provision of this Agreement, and this Agreement shall be carried out
as if any such illegal, invalid or unenforceable provision were not contained
herein.

 

18.                               Captions.  Captions are for convenience only
and are not deemed to be part of this Agreement.

 

19.                               Counterparts.  This Agreement may be executed
in two or more counterparts, each of which shall be deemed an original, but all
of which together shall constitute one and the same instrument.

 

IN WITNESS WHEREOF, this Agreement has been executed as of the date and year
first above written.

 

PARTICIPANT

 

BRUKER CORPORATION

 

 

 

 

 

 

By:

 

 

By:

 

Name:

 

 

 

 

Address:                       

 

Title:

 

 

 

 

 

 

4

--------------------------------------------------------------------------------